No. 04-02-00415-CR and No. 04-02-00416-CR
Herminia LOPEZ,
Appellant
v.
The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court Nos. 1990-CR-5892 and 1990-CR-5893
Honorable Mary Román, Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	August 30, 2002
DISMISSED FOR LACK OF JURISDICTION
	Herminia Lopez was adjudicated guilty and sentenced in these cases on August 13, 2001. Her
appeals to this court were dismissed for want of jurisdiction on November 8, 2001. On June 7, 2002,
Lopez filed a motion to suspend further execution of the sentences and for placement on probation
(motion for "shock" probation) in each case.  The trial court denied Lopez's motion on June 10,
2002. Lopez filed notices of appeal on May 23, 2002. 
	The judgments adjudicating Lopez guilty and imposing sentence are final and unappealable,
and this court does not have jurisdiction to review the denial of Lopez's motions for "shock
probation." See Zepeda v. State, 993 S.W.2d 167 (Tex. App.-San Antonio, 1999, pet. ref'd). We
therefore ordered Lopez to show cause why these appeals should not be dismissed for lack of
jurisdiction. Lopez did not respond to our order. Accordingly, we dismiss these appeals for want of
jurisdiction.
							PER CURIAM
Do not publish